DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 07/18/2018. Claims 9-20 are restricted and Claims 1-8 are presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a stabilization device comprising a body, a pad, and a sensor to determine a condition of a human foot classified in A61F5/0195. 
Claims 9-16, drawn to a stabilization system comprising a stabilization device, a sensor and a controller to determine a condition of human foot, classified in A43B3/0005. 
Claims 17-20, drawn to a method to analyzing a stabilization system for human foot, classified A61B 5/1036.
Groups II and Group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Groups III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. the process of group III can be practiced by a stabilization system comprising a sensor coupled to the stabilization system to produce a sensor 

Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand (e.g. the process of group II can be practiced by a stabilization system comprising a sensor coupled to the stabilization system to produce a sensor signal for determining a condition of the stabilization system that does not required a controller to communicate with the sensor), or (2) the apparatus as claimed can be used to practice another and materially different process (i.e., including the steps of coupling the body to a human foot; coupling a pad to a distal portion of the body, the pad interfacing with a walking surface; securing a sensor to one of the body and the pad, and producing a sensor signal as a function of a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Prior art applicable to one group would likely not be applicable to another thereby causing a search burden.
In addition, the inventions require a different field of search (see MPEP § 808.02) and/or separate classification or status in the art.  
During a telephone conversation with attorney Adam Kiedrowski (Reg. # 60296) on 02/08/2021, attorney agreed with restriction issue and orally elected Group I, claims 1-8 for further examination without traverse. Affirmation of this election must be made by applicant in replying to this Office Action. Claims 9-20 are withdrawn for further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed U.S. Provision patent application (62/534396) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) mentioned in the description: 
“stabilization system 700” ([00108], line 2) in Fig. 7.
“method 1000” ([00116], line 1) in Fig. 10.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference character “302” (Figs. 3A & 3B).
Reference characters “447a & 447b (Fig. 4). In light of specification, the Office suggests that Applicant amend the reference characters to --442a & 442b--, respectively. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
“Sole 102” (para [0055], lines 3, 4; [0056], line 2), the numeral “102” is also used to refer to the pad (para [0054], line 2).
Contact portion 108 (para [0061, lines 5, 6]), should apparently be --contact portion 118-- (para [0061], line 1).
 “tibia 18” (para [00113], lines 4, 5; para [00114], lines 7 & 8), reference character “18” is also used to refer to the fibula (para [00112], line 5), and should apparently be --tibia 16--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "stabilization device" (line 1) in claim 1; “indicator” in claim 4.
Regarding the limitation “stabilization device”, a functional language “stabilization” is used and “device” is a generic placeholder substitute for “means”. Claim limitation “device” and further recites to a body, a pad and a sensor, does not disclose sufficient structure, material or act can perform the claimed “stabilization” function. Thus, it meets 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “a boot releasably securable to a human foot” (claim 5) provides sufficient structure to perform the claimed function.
 Regarding the limitation “indicator”, a functional language “produce a vision indication” is used and “indicator” is a generic placeholder substitute for “means”. Claim limitation “indicator” does not disclose sufficient structure, material or act can perform the claimed “produce a vision indication” function. Thus, it meets 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “indicator can be a light, such as light emitting diode (LED)” (para [0059], lines 2-3) provides sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation of “[a] stabilization device configured to determine a condition of a human foot” is indefinite because the claim merely recites to a body, a pad, and a sensor, and it is not clear, whether the device, without more, can determine a condition of a human foot absent a determining unit, such as a processor. 
Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding claim 6, the limitation “the ring” (line 6) is indefinite because it is not clear whether or not “a ring fixator” (line 3) is same as “the ring”. For purpose of examination, the examiner interprets the limitation “the ring” as “the ring fixator”.
Regarding claim 8, the limitation “the wire” (lines 5) lacks sufficient antecedent basis because it is not clear whether “the wire” is a new wire or same as the “second wire” (line 4). Furthermore, the limitation “the first ring fixator” (line 7) lacks sufficient antecedent basis because it is not clear whether or not “the first ring fixator” is same as the “ring fixator” recited at line 3 of claim 6 from which the claim depends. For purpose of examination, the examiner interprets the limitation “the wire” as “the second wire”, and the limitation “the first ring fixator” as “the ring fixator” respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubiak et al. (US 20130150755 A1, hereinafter Kubiak).
Regarding claim 1, Kubiak discloses a stabilization device (a lower-leg immobilizer 102) configured to determine a condition of a human foot, the stabilization device 102 comprising: a body (boot, Fig. 1) coupleable to a human foot; a pad 106 (foot bed 106, Fig. 2; para [0054]) coupleable to a distal portion of the body, the pad 106 configured to interface with a walking surface; and a sensor 120a (load profile monitoring device 120a, 120b; para [0058]; or accelerometer, para [0158]) securable to one of the body and the pad 106, the sensor 120a configured to produce a sensor signal as a function of a sensed condition of the stabilization device 102. 
Regarding claim 2, Kubiak further discloses that the stabilization device 102 further comprising: a pad sensor 140 (pressure sensor 140, Fig. 3A, para [0069]) embedded within the pad 106 and configured to produce a pad sensor signal (weight bearing) as a function of a sensed condition of the pad.
Regarding claim 3, Kubiak further discloses the stabilization device 102, wherein the pad sensor 140 is a force sensor (pressure sensor 140, par 0069-0076 or force transmitter 250, 350, 450, 550, par 0087-0093; Figs. 3A-E).
Regarding claim 5, Kubiak further discloses the stabilization device 102, the body further comprising: a boot (walking boot case, see at least Fig. 2) releasably securable to a human foot, the pad 106 coupleable to a distal portion of the boot.

Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (US 20180214073 A, hereinafter Lewis).
Regarding claim 1, Lewis discloses a stabilization device (external fixation device) configured to determine a condition of a human foot (weight bearing), the stabilization device comprising: a body (Fig. 6) coupleable to a human foot; a pad (portable instrumented shoe insoles, para [0057]) coupleable to a distal portion of the body, the pad configured to interface with a walking surface; and a sensor securable to one of the body and the pad (Foot insole sensor, see at least Abstract or non-invasive sensor, para [0004]), the sensor configured to produce a sensor signal as a function of a sensed condition of the stabilization device.
Regarding claim 6, Lewis further discloses the stabilization device (the external fixation device, see at least Abstract and Fig. 6) of claim 1, further comprising: a pin (medium steel pins 46) configured to pass through a human tibia; a ring fixator (medium ring 44) securable to the human tibia by the pin (steel pins 46 that connect the rings 44 directly to bone [passing through the skin], para [0029]); a foot plate (base ring 44) disposable around a periphery of the foot; 27a rod (vertical steel rods 42 between medium and base rings) coupleable to the foot plate 44 and to the pad; a strut (rod 10) configured to couple the foot plate to the ring; and a strut sensor (strain sensor 20, Fig. 3) coupleable to the strut and configured to produce a strut sensor signal as a function of a condition of the strut 10.
Regarding claim 8, Lewis further discloses the stabilization device, the body further comprising: a second pin (top steel pin 46) configured to pass through the human tibia; a second ring fixator (top ring fixator 44) securable to the human tibia by the second pin; a second wire (rod 42 between top and medium ring ) securable to the ring fixator and the second ring fixator; a ring fixator sensor (strain sensor 20, Fig. 3) coupleable to the wire and configured to produce a ring fixator sensor signal as a function of a condition of one or more of the first ring fixator 44 (medium ring), the second ring fixator 44 (top ring), and the second wire (“The modification involves replacing up to four of the external vertical steel rod 42 with rods 10 of similar material and size, except modified to include strain sensor 20 adhered to a smooth rod surface 14 that enable us to measure force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kubiak in view of Michel (FR 2856283 A1).
Regarding claim 4, the rejection of claim 1 is incorporated. However, Kubiak fails to the device 102 further comprising: an indicator securable to one of the body and the pad, the indicator configured to produce a visual indication as a function of the sensor signal. However, Michel teaches that the device (lower limb exercising device with heel support) further comprising: an indicator (indicator 5, Fig. 1) securable to one of the body and the pad, the indicator configured to produce a visual indication as a function of the sensor signal (“three indicators, in particular audible and/or visual, defining three zones of progressive pressing pressure which corresponding, for the first, to insufficient pressure, for the second, to correct pressure, for the third, to excessive pressure with”, claims, lines 14-16).
Since Kubiak discloses a device comprising pressure sensor to measure the foot load profile, and it is known to provide an indication of sensing result to user as a feedback (US 20190231259 A1). Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Kubiak to including an indicator, wherein an indicator securable to one of the body and the pad, the indicator configured to produce a visual indication as a function of the sensor signal as taught by Michel, since such a modification would amount to applying a known technique (i.e. as taught by Michel) to a known device (i.e. as taught by Kubiak) ready for improvement to achieve a predictable result such as providing a visual feedback to the user whether or not they have met a predefined requirement (see translated claims section, lines 14-16 of Michel). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Robinson et al. (US 20180317965 A, hereinafter Robinson).
Regarding claim 7, the rejection of claim 6 in incorporated. Lewis fails to teach the device further comprising a wire securable to a medial portion of the foot plate and a lateral portion of the foot plate; and a foot plate sensor coupleable to the wire and configured to produce a foot plate sensor signal as a function of a condition of the foot plate. However, Robinson teaches a device, wherein a wire securable (wire/pin 412, see at least Fig. 1C and para [0004]) to a medial portion of the foot plate (ring 102, Fig. 1A) and a lateral portion of the foot plate 102.  
Since Lewis teaches that it is known to couple a sensor to a surface of a rod/strut/pin to measure the force exerted on the pin. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Lewis with a foot plate, wherein a wire securable to a medial portion of the foot plate and a lateral portion of the foot plate as taught by Robinson, and a sensor is coupleable to the wire and configured to produce a foot plate sensor signal, as taught by Lewis, since such a modification would amount to simple substitute of one know element (as taught by Robinson) for another (as taught by Lewis) to obtain predictable results such as a wire securable to the foot plate to secure a foot of a user to the foot plate. --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5357696 A by Gary et al. discloses a device for monitoring force being applied by a wearer comprising a vibratory motion is alarm to user when the excess form occurs.
US 20050172517 A by Bledsoe et al. discloses a walking boot for diabetic and other patients comprising an in-shoe pressure sensor to measure a load distribution of a foot. 
US 8323282 B2 by Taylor discloses a device with ring fixators system in a boot-shaped.
GB 2519650 A by Beckerleg et al. discloses a foot supporting device wherein a ground interface and a U-shaped frame (around a periphery of the foot) is connected by struts.
US 20190231259 A by Cohen et al. discloses a strut device comprising a LED indicator for indication; and an alert signal is transmitted to a user and/or an expert when the measured data is higher than a pre-determined value. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUAN CAI ZOU/Examiner, Art Unit 3791                                                                                                                                                                                                        







/RENE T TOWA/Primary Examiner, Art Unit 3791